DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 3/25/2021, in which: claims 18, 20-28, 30-33 are amended, claims 34 remain as filed originally and claims 1-17, 19, 29 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-28, 30, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, lines 1-4 state “A poultry container door for a container for holding live poultry, the poultry container door comprising a poultry container door corner part 

Claim 33 recites the limitation "the protruding coupling elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-22, 24, 27-32, 34 are rejected under 35 U.S.C. 102(a)(l)/(a)(2) as being anticipated by Hobbel (EP 1308091).



Regarding claim 20, Hobbel discloses wherein the coupling elements (11a/b/c) are cylindrical (wherein the coupling elements appear to be circular pins/shafts or bolts within a cylindrical cavity allowing for the pivoting function of the door corner parts).

Regarding claim 21, Hobbel discloses wherein the at least one open groove (wherein the groove is are at the lower interior comer of elements 8b/c/d and below elements l0b/c/d where elements 8b/c/d overlap 10b/c/d) is parallel to a longitudinal direction (because the length 

Regarding claim 22, Hobbel discloses wherein the at least one open groove (wherein the groove is at the lower interior comer of elements 8b/c/d and below elements l0b/c/d where elements 8b/c/d overlap 10b/c/d) is provided with an open longitudinal side (open to the longitudinal bottom).

Regarding claim 24, Hobbel discloses wherein at least one open the groove (wherein the groove is are at the lower interior comer of elements 8b/c/d and below elements l0b/c/d where elements 8b/c/d overlap 10 b/c/d) is defined by a plurality of fins (wherein the fins are the portions of elements 8b/c/d that extend below elements l0b/c/d that form the groove) oriented perpendicular to a longitudinal direction (because the length or longitudinal direction has not been defined, the longitudinal direction could be either the length side to side or the length front to back)of the elongate comer part (Fig 2A).

Regarding claim 27, Hobbel discloses wherein the poultry container door corner part comprises at least one reinforcement rib (wherein figure 1 discloses multiple vertical ribs and multiple horizontal stringers).

Regarding claim 28, Hobbel discloses wherein the door frame profile section (wherein the door frame profile section is shown in figure 1 by frame structure elements 4 and 5) is 

Regarding claim 30, Hobbel discloses wherein the counter-couplings (wherein the counter couplings is the area of attachment where the pivot/coupling elements attach to the frame structure elements 4 and 5) of the poultry container door frame are formed by contours of openings in the poultry container door frame (wherein frame elements have openings to provide door corner parts pivot/coupling elements an attachment point).

Regarding claim 31, Hobbel discloses the poultry container door, comprising: a poultry container door comer part (Figs. 1, 2, 2A) for releasable connection to a container for holding live poultry, including two substantially flat panels (10b/8b, 10c/8c and 10d/8d), rectangularly joined together and forming an elongate corner part with a substantially L-shaped cross-section (wherein figures 2 and 2A depict the structures forming an L-shaped comer part), wherein the two substantially flat panels (10b/8b, 10c/8c and 10d/8d) are provided with apertures (wherein the entire side of the corner part is formed with apertures, (Fig. 1), and wherein at least one of the two substantially flat panels (10b/8b, 10c/8c and 10d/8d) also includes at least one open groove (wherein the groove is are at the lower interior comer of elements 8b/c/d and below elements l0b/c/d where elements 8b/c/d overlap 10b/c/d) for holding a door frame profile section; and a poultry container door frame (frame elements 4, 5) comprising the door frame profile section (profile of frame elements 4, 5) for introduction in the at least one open groove of the poultry container door corner part; wherein the door frame profile section (profile of frame elements 4, 5) is held by the at least one open groove (wherein the groove is are at the lower 

Regarding claim 32, Hobbel discloses wherein the coupling elements (11a/b/c) of the poultry container door corner part (Figs. 1, 2, 2A) are held by contours of openings of the counter-couplings in the poultry container door frame (wherein the frame elements have openings to provide the door corner parts pivot/coupling/hinge elements an attachment point).

Regarding claim 34, Hobbel discloses a bottom wall (3) and four side walls (front, back and sides of figures 1, 2, 2A) protruding from the bottom wall (3), including a poultry container door (Fig. 2A) according to claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbel (EP 1308091).

Regarding claim 23, Hobbel discloses the invention substantially as set forth above, but does not expressly disclose the width of open longitudinal side of the groove is smaller than the width of the groove.
However, it would have been an obvious matter of design choice to provide the longitudinal size of the groove with a size commensurate with the desired size suitable for proper and adequate workability and function of the device, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 25-26, Hobbel discloses the invention substantially as set forth above, but does not expressly disclose wherein the poultry container door corner part is made out of a synthetic material and molded as a single construction element.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the device with a material of single construction with strength and durability in order to function as desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbel (EP 1308091) in view of Potter (US 2725087).


However, Potter discloses a container assembly (Figs. 1-3) that uses quick lock fasteners (44, Fig. 4) to lock and unlock the collapsible features (Figs. 1, 3) of the container (Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hobbel, by adding quick lock fasteners to the device, as taught by Potter, for the purpose of quickly and easily locking and unlocking the pivoting function of the device.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
Regarding applicants arguments regarding the prior art of Hobbel allegedly not disclosing coupling elements that cooperate with counter couplings attached to the door frame, examiner respectfully disagrees.  According to Hobbel the fastening elements are hinges 11a, 11b and 11c, which are made of two separate brackets having a cylindrical cavity on one end and further attached to each other by a hinge pin that is supplied to each cavity of each bracket to allow for the pivoting function of the hinge and door.  Meaning one bracket of the hinge is connected to the door and the other bracket of the hinge is connected to the frame, with the hinge pin connecting the door to the door frame. As such the hinge in essence is a coupling and counter .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644